           Case 5:17-cv-00072-BLF Document 667 Filed 06/17/20 Page 1 of 5




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                   L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                           Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)                  wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                          Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          mcgaudet@duanemorris.com
     Telephone: 650.847.4146                           David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       dcdotson@duanemorris.com
 6                                                     John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                                  Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                   jrgibson@duanemorris.com
     Admitted Pro Hac Vice                             Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                          Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)                 jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                             Alice E. Snedeker
     jmgunther@duanemorris.com                         Admitted Pro Hac Vice
10   30 South 17th Street                              aesnedeker@duanemorris.com
     Philadelphia, PA 19103                            1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                           Atlanta, GA 30309
     Facsimile: 215.979.1020                           Telephone: 404.253.6900
12                                                     Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.
14                                  UNITED STATES DISTRICT COURT
15                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16                                                  Case No. 5:17-cv-00072-BLF-SVK
     FINJAN, INC., a Delaware Corporation,
17                                                  STIPULATED REQUEST FOR
                       Plaintiff,
18                                                  REDACTIONS TO ORDER DENYING
            v.                                      FINJAN, INC.’S MOTION FOR
19                                                  RECONSIDERATION OF THE COURT’S
     CISCO SYSTEMS, INC., a California              APRIL 28, 2020 ORDER ON CISCO’S
20                                                  MOTION TO STRIKE (ECF NO. 662)
     Corporation,
21                                                  Magistrate Judge Susan Van Keulen
                      Defendant.
22

23

24

25

26

27                                                               Case No. 5:17-cv-00072-BLF-SVK
                                                   STIPULATED REQUEST FOR REDACTIONS TO
28                                                JUNE 11, 2020 ORDER DENYING FINJAN, INC’S
                                                      MOTION FOR RECONSIDERATION OF THE
                                                    COURT’S APRIL 28, 2020 ORDER ON CISCO’S
                                                              MOTION TO STRIKE (ECF NO. 662)
            Case 5:17-cv-00072-BLF Document 667 Filed 06/17/20 Page 2 of 5




 1            Pursuant to Civil L.R. 7-11 and 79-5 and the Court’s Order Directing Parties to Submit

 2   Proposed Redactions to the Court’s Order (Dkt. No. 663), the parties hereby stipulate that the

 3   following information shall be redacted from Stipulated Request for Redactions to the June 11, 2020

 4   Order Denying Finjan, Inc’s Motion for Reconsideration of the Court’s April 28, 2020 Order On

 5   Cisco’s Motion to Strike (ECF No. 662) before Judge Susan Van Keulen for the reasons stated

 6   below:

 7     ECF or           Document             Portion(s) to Seal             Reason(s) for Sealing
       Exh. No.
 8
      662            Order Denying      Highlighted portions at:       Portions of this document
 9                   Finjan, Inc.’s                                    contain confidential technical
                                        page 2 lines 24-25;
                     Motion for                                        information related to the
10                   Reconsideration    page 3 lines 1-2, 11, 24,      accused Cisco products. Public
                     of the Court’s     27;                            disclosure of this information
11                   April 28, 2020                                    would cause harm to Cisco. See
                                        page 4 lines 8, 12, 17-18,
                     Order on Cisco’s                                  Declaration of Nicole E.
                                        20, 22-23, 26;
12                   Motion to Strike                                  Grigg(“Grigg Declaration”) ECF
                     (ECF No. 662)      page 5 line 1;                 637-1
13                                      page 6 lines 5-6, 10, 13;
14                                      page 7 lines 4-5, 9-17, 18-
                                        28;
15                                      page 8 lines 3, 7, 9, 23,
                                        27/28;
16
                                        page 9 lines 3, 6-7, 9, 15;
17                                      page 10 lines 4, 9-10, 17,
                                        20/21, 22-27;
18
                                        page 11 lines 5, 12, 14-15,
19                                      18, 21-22, 25;
                                        page 12 lines 3-13, 21/22;
20
                                        page 13 lines 4, 14, 17, 20-
21                                      21, 23, 27;
                                        page 14 lines 8, 13, 15, 22-
22                                      23, 27;
23                                      page 15 lines 5-6, 10, 19,
                                        21-22, 24;
24

25

26

27                                                 1                       Case No. 5:17-cv-00072-BLF
                                                        STIPULATED REQUEST FOR REDACTIONS TO
28                                                     JUNE 11, 2020 ORDER DENYING FINJAN, INC’S
                                                           MOTION FOR RECONSIDERATION OF THE
                                                         COURT’S APRIL 28, 2020 ORDER ON CISCO’S
                                                                   MOTION TO STRIKE (ECF NO. 662)
           Case 5:17-cv-00072-BLF Document 667 Filed 06/17/20 Page 3 of 5




 1

 2         IT IS SO STIPULATED.
 3   Dated: June 17, 2020                             Respectfully Submitted,

 4   By:   /s/ K. Nicole Williams             By:         /s/ Nicole E. Grigg
           Juanita R. Brooks (CA SBN 75934)               Nicole E. Grigg (CA SBN 307733)
 5
           brooks@fr.com                                  negrigg@duanemorris.com
 6         Roger A. Denning (CA SBN 228998)               DUANE MORRIS LLP
           denning@fr.com                                 2475 Hanover Street
 7         Frank J. Albert (CA SBN 247741)                Palo Alto, CA 94304-11947
           albert@fr.com                                  Telephone: 650-487-4147
 8         Megan A. Chacon (CA SBN 304912)
 9         chacon@fr.com                                  L. Norwood Jameson (admitted pro hac vice)
           K. Nicole Williams (CA SBN 291900)             wjameson@duanemorris.com
10         nwilliams@fr.com                               Matthew C. Gaudet (admitted pro hac vice)
           Oliver J. Richards (CA SBN 310972)             mcgaudet@duanemorris.com
11         ojr@fr.com                                     David C. Dotson (admitted pro hac vice)
           Jared A. Smith (CA SBN 306576)                 dcdotson@dauanemorris.com
12         jasmith@fr.com                                 John R. Gibson (admitted pro hac vice)
13         FISH & RICHARDSON P.C.                         jrgibson@duanemorris.com
           12390 El Camino Real, Suite 100                Jennifer H. Forte (admitted pro hac vice)
14         San Diego, CA 92130                            jhforte@duanemorris.com
           Phone: (858) 678-5070 / Fax: (858)             Alice E. Snedeker (admitted pro hac vice)
15         678-5099                                       aesnedeker@duanemorris.com
                                                          DUANE MORRIS LLP
16         Aamir Kazi (Admitted Pro Hac Vice)             1075 Peachtree St. 2000
           kazi@fr.com                                    Atlanta, GA 30309
17                                                        Telephone: 404-253-6900
           Alana Mannige (CA SBN 313341)
18         mannige@fr.com                                 Joseph A. Powers (admitted pro hac vice)
           FISH & RICHARDSON P.C.                         japowers@duanemorris.com
19         1180 Peachtree Street NE, 21st Floor           Jarrad M. Gunther (admitted pro hac vice)
           Atlanta, GA 30309                              DUANE MORRIS LLP
20                                                        30 South 17th St.
           Phone: (404) 892-5005 / Fax: (404)
           892-5002                                       Philadelphia, PA 19103
21                                                        Telephone: 215-979-1000
22         Attorneys for Plaintiff FINJAN, INC.           Attorneys for Defendant Cisco Systems, Inc.

23

24

25

26

27                                                2                         Case No. 5:17-cv-00072-BLF
                                                         STIPULATED REQUEST FOR REDACTIONS TO
28                                                      JUNE 11, 2020 ORDER DENYING FINJAN, INC’S
                                                            MOTION FOR RECONSIDERATION OF THE
                                                          COURT’S APRIL 28, 2020 ORDER ON CISCO’S
                                                                    MOTION TO STRIKE (ECF NO. 662)
           Case 5:17-cv-00072-BLF Document 667 Filed 06/17/20 Page 4 of 5




 1                                         ECF ATTESTATION
 2          I, Nicole E. Grigg, am the ECF user whose ID and password are being used to file

 3   STIPULATED REQUEST FOR REDACTIONS TO JUNE 11, 2020 ORDER DENYING
 4   FINJAN, INC’S MOTION FOR RECONSIDERATION OF THE COURT’S APRIL 28,
 5   2020 ORDER ON CISCO’S MOTION TO STRIKE (ECF NO. 662). I hereby attest that I
 6   received authorization to insert the signatures indicated by the conformed signature (/s/) within

 7   this e-filed document.

 8

 9   Dated: June 17, 2020

10                                                   By: /s/ Nicole. E. Grigg
                                                         Nicole. E. Grigg
11                                                       negrigg@duanemorris.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                          Case No. 5:17-cv-00072-BLF
                                                         STIPULATED REQUEST FOR REDACTIONS TO
28                                                      JUNE 11, 2020 ORDER DENYING FINJAN, INC’S
                                                            MOTION FOR RECONSIDERATION OF THE
                                                          COURT’S APRIL 28, 2020 ORDER ON CISCO’S
                                                                    MOTION TO STRIKE (ECF NO. 662)
           Case 5:17-cv-00072-BLF Document 667 Filed 06/17/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on June 17, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                      /s/ Nicole E. Grigg
                                                        Nicole E. Grigg
 7                                                      negrigg@duanemorris.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                        Case No. 5:17-cv-00072-BLF
                                                       STIPULATED REQUEST FOR REDACTIONS TO
28                                                    JUNE 11, 2020 ORDER DENYING FINJAN, INC’S
                                                          MOTION FOR RECONSIDERATION OF THE
                                                        COURT’S APRIL 28, 2020 ORDER ON CISCO’S
                                                                  MOTION TO STRIKE (ECF NO. 662)
